Title: To George Washington from Edward Archer, 21 September 1789
From: Archer, Edward
To: Washington, George


          
            Sir
            Virginia—Norfolk September 21st 1789
          
          Although I have not the honor of being personally acquainted with your Excellency I have taken the Liberty of addressing you.
          I observe a Bill is now pending before the representatives of the United States for establishing Marine Hospitals for Sick and disabled Seamen and preserving regular levies for the Harbours of the United States.
          The State of Virginia is now erecting a Marine Hospital which is far advanced in the completion; I doubt not but our Assembly at their next Session will pass a vote offering it for Continental cases; they have done me the Honor to appoint me a Commissioner, for compleating the same; I am hopefull such a mark of their approbation and confidence will operate in my favour with your Excellency, when I declare myself a Candidate for an appointment in this or any other department under the United-States that you may please to Honor me with.
          I have long had it in consideration, to solicit your Excellency for an Appointment, but when I reflected how many worthy Characters there were who fought and bled in our late arduous struggle I could not in justice to my own feelings oppose their pretentions.
          
          To the Virginia delagation in Congress I beg leave to refer your Excellency for such information respecting my character and situation in Life, as you may wish to be inform’d of as to most of them I have the honor of being personally acquainted. I have the honor to be Your most Obt Servt
          
            Edward Archer
          
        